Case 19-10404-whd          Doc 22   Filed 03/08/19 Entered 03/08/19 15:10:56      Desc Main
                                    Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   NEWNAN DIVISION


IN RE:

Asanda Air II, LLC,                                       CHAPTER 11

                                                          Case No. 19-10404-whd


                 Debtor.

Delta Air Lines, Inc.,
                                                          CONTESTED MATTER
                 Movant,

v.

Asanda Air II, LLC,

                 Respondent.




                                CERTIFICATE OF SERVICE


       I hereby certify that on March 8, 2019, I electronically filed the foregoing DELTA AIR
LINES, INC.’S MOTION TO DISMISS CHAPTER 11 CASE OR, IN THE
ALTERNATIVE, MOTION FOR RELIEF FROM THE AUTOMATIC STAY (“Motion”)
and NOTICE OF HEARING (“Notice”) with the Clerk of the Court using the CM/ECF system
which sent notification of such filing to all participants, including at least the following:

           David S. Weidenbaum, Esq.             Edward F. Danowitz, Esq.
           Office of the U.S. Trustee            Danowitz Legal, P.C.
           362 Richard B. Russell Bldg.          300 Galleria Parkway, SE
           75 Ted Turner Drive, SW               Suite 960
           Atlanta, GA 30303-3330                Atlanta, GA 30339-5949
           Email: david.s.weidenbaum@usdoj.gov   Email: edanowitz@danowitzlegal.com

           Paul Reece Marr, Esq.
           Paul Reece Marr, P.C.
           300 Galleria Parkway, NW
           Suite 960
           Atlanta, GA 30339
           Email: paul.marr@marrlegal.com



38128309
Case 19-10404-whd           Doc 22    Filed 03/08/19 Entered 03/08/19 15:10:56        Desc Main
                                      Document     Page 2 of 3




       And I hereby do certify that I have mailed by United States Postal Service, first class
mail, postage prepaid the Motion and Notice to the following non CM/ECF participants:

           Concept Heaven Inc.                    Concept Heaven, Incorporated
           Attn: Gene Frisco, President           c/o Registered Agent
           245 8th Ave                            9 E. Loockerman Street, Suite 311
           Box 368                                Dover, DE 19901
           New York, NY 10011

           Patrick Kerry Bunday                   Davines North America, Inc.
           3460 119th Ave NE                      Attn: Anthony Moley, President
           Bellevue, WA 98005-1200                50 West 23rd St
                                                  Suite PH
                                                  New York, NY 10010

           John Kerwin                            Mark Cox
           2850 Amsdell Rd, Apt. 4                245 8th Ave, Apt. 368
           Hamburg, NY 14075-7800                 New York, NY 10011-1607


           Anthony Cassar                         Robert Mormando
           37 Falcon Lane                         9116 3rd Ave, Apt. 1R
           Levittown, NY 11756-2106               Brooklyn, NY 11209-5742

           Colin Havener                          Joel Graham
           863 Hancock St., Apt. 4B               13600 Marina Pointe Dr. Unit 1506
           Brooklyn, NY 11233-1776                Marina Del Rey, CA 90292-9253

           David Abrams                           Steven Medina
           4080 N. 38th Ave                       1041 Bushwick Ave, Apt. 6F
           Hollywood, FL 33021-1935               Brooklyn, NY 11221-4349

           Steven Medina                          Asanda Air II LLC
           238 Kearny Ave                         Attn: Gene Frisco, Manager
           Perth Amboy, NJ 08861-4404             245 8th Ave.
                                                  Suite 368
                                                  New York, NY 10011-1607

           U.S. Trustee                           Internal Revenue Service
           Office of the United States Trustee    Centralized Insolvency Operation
           362 Richard Russell Building           P.O. Box 7346
           75 Ted Turner Drive, SW                Philadelphia, PA 19101-7346
           Atlanta, GA 30303




                                                 -2-
38128309
Case 19-10404-whd          Doc 22   Filed 03/08/19 Entered 03/08/19 15:10:56           Desc Main
                                    Document     Page 3 of 3




           United States Attorney                  Attorney General of the United States
           Attn: Civil Process Clerk               U.S. Department of Justice
           Northern District of Georgia            950 Pennsylvania Avenue, NW
           75 Ted Turner Drive SW, Suite 600       Washington, D.C. 20530-0001
           Atlanta, GA 30303-3309

           U.S. Securities and Exchange            Secretary of the Treasury
           Commission                              15th & Pennsylvania Avenue, NW
           Office of Reorganization                Washington, DC 20200
           Suite 900
           950 East Paces Ferry Road, NE
           Atlanta, GA 30326-1382

           PayPal, Inc.                            PayPal Business Loans
           c/o CT Corporation System, Registered   Attn: Manager, Bankruptcy Notes
           Agent                                   3505 Silverside Road
           Attn: Amanda Garcia                     Wilmington, DE 19810-4905
           818 West Seventh Street, Suite 930
           Los Angeles, CA 90017

           PayPal Credit Services                  Gene Frisco
           Attn: Manager                           371 W 21st St. #1E
           PO Box 960080                           New York, NY 10011-3001
           Orlando, FL 32896-0080

           Gene Frisco                             IRS
           321 W 2nd Ste 1-E                       P.O. Box 474201
           New York, NY 10003-2763                 Atlanta, GA 30362-0000




                                               /s/ Matthew R. Brooks
                                               Matthew R. Brooks
                                               Bar No. 378018

TROUTMAN SANDERS LLP
600 Peachtree St. NE
Suite 3000
Atlanta, GA 30308




                                                -3-
38128309
